Citation Nr: 0020130
Decision Date: 07/31/00	Archive Date: 09/08/00

DOCKET NO. 96-46 096               DATE JUL 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for
herniated nucleus pulposus (HNP) with radicular pain and
hypoesthesia in the L5-S1 dermatome.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

INTRODUCTION

The veteran served on active duty from August 23, 1985 to May 17,
1994.

The current appeal arose from a September 1994 rating decision of
the Department of Veterans Affairs (VA) Regional Office (RO) in St.
Petersburg, Florida. The RO granted entitlement to service
connection for HNP with radicular pain and hypoesthesia in the L5-
S1 dermatome with assignment of a noncompensable evaluation
effective May 18, 1994.

The veteran and his wife presented oral testimony before a Hearing
Officer at the RO in September 1995, a transcript of which has been
associated with the claims file.

In January 1996 the Hearing Officer granted entitlement to an
increased (compensable) evaluation of 20 percent for the veteran's
service-connected low back disability effective from May 18, 1994.

In March 1998 the Board of Veterans' Appeals (Board) remanded the
claim to the RO for further development and adjudicative action.

In April 2000 the RO affirmed the 20 percent evaluation for the
veteran's service- connected disability of the low back.

The case has been returned to the Board for further appellate
review.

FINDINGS OF FACT

1. The veteran's service-connected HNP with radicular pain and
hypoesthesia in the L5-S1 dermatome has been productive of not more
than severe impairment, or additional functional loss due to pain
or other pathology.

2. The veteran's tender area of the back, site of an epidural
anesthetic agent, is productive of disablement comparable to a
tender and painful scar.

2 - 

CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 40 percent for HNP
with radicular pain and hypoesthesia in the L5-S1 dermatome have
been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.7, 4.40,
4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).

2. The criteria for a separate compensable evaluation of 10 percent
for a tender area of the back, site of an epidural anesthetic
agent, have been met. 38 U.S.C.A. 1155, 5107; 38 C.F.R. 4.20,
4.118, Diagnostic Code 7804 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the veteran
was diagnosed with HNP at L5-S1 paracentral, left, with mild spinal
stenosis at L4-5. He was discharged from service due to disability
of his low back.

VA conducted a general medical examination of the veteran in June
1994. He complained of chronic low back pain into the left lower
extremity. He had chronic numbness of the left foot. Currently he
was receiving unemployment insurance. On examination his gait was
described as normal. Forward flexion of the lumbar spine was to 90
degrees. Straight leg test raise was negative bilaterally. There
was decreased sensation to pin-prick in the L5 and S1 dermatome of
the left foot. The examiner noted that the rest of the neurological
examination was normal. The examination diagnosis was history of
HNP with radicular pain and hypoesthesia in the L5-S1 dermatome.

A January 1995 VA consultation report shows the veteran complained
of constant back pain from the low back to the left heel. He was
observed to ambulate without difficulty in the room. Straight leg
raising test was negative.

- 3 - 

There was good spinal flexibility. The diagnostic impression was
malingering versus low back pain secondary to HNP. It was noted
that the veteran did not want surgery.

On file is a report of a medical record from the veteran's
chiropractor dated in July 1995. He reported that he examined the
veteran for complaints of pain and discomfort in his lumbar spine.
Pain in the low back was said to be minimum. A radiographic study
was said to show a degenerative disc space at L5-S1 with a
hyperlordosis of the lumbar spine. The chiropractor assessed the
veteran with degenerative disc disease (DDD) at L5-S1, sciatic
neuralgia, and weak abdominal muscles. He stated the veteran could
heel and toe walk normally.

On forward flexion the right erector showed spasm but a full range.
The chiropractor noted the veteran had normal left and right
lateral bending, lateral rotation and extension. He occasionally
had numbness into his leg but that only lasted for approximately 30
minutes and was not currently numb.

The veteran and his wife provided oral testimony before a Hearing
Officer at the RO in September 1995, a transcript of which has been
associated with the claims file. The veteran testified as to his
pain with radiation thereof. He also described weakness and
numbness. He testified that he was employed as a tankerman. He
related he was able to perform this job despite his pain and
symptomatology. Sometimes he stopped working because the pain got
severe. His wife testified that his pain was getting worse.

VA conducted a special orthopedic examination of the veteran in
September, 1998. He complained of chronic low back pain. He stated
his back was aggravated by "just about anything." He described
numbness of the left leg from about the knee down. He described
occasional tingling on the left lower extremity from the knee down.
Approximately two months earlier he began having pain in the right
leg. The pain went as far as the foot. The leg also went numb on
occasion.

4 -

Too much bending, lifting, or carrying exacerbated the condition.
He could sit and walk okay for the most part but prolonged standing
was bothersome. He was employed as an engineer on a tug boat. At
times, some of the veteran's job duties bothered him and he stated
this usually "depends on how much I have to do."

On examination the veteran moved with an unremarkable gait pattern.
Examination of the back revealed he was able to stand erect. No
spasm or tenderness was noted. Flexion was to 75 degrees and
extension was to 30 degrees. He had 35 degrees right later bending
and 30 degrees left lateral bending. He had mild pain on motion
with left lateral bending. He was able to heel and toe walk, squat
and arise. The examination impression was chronic lumbar syndrome
with history of HNP with radicular pain and hypesthesia in the
L5-S1 dermatome, left leg; and recent radicular complaints in the
right leg.

The examiner recorded that the service-connected disability
involved the joint structure as well as the soft tissues of the
lower back region. The examiner saw no definite excess fatigability
or incoordination. The veteran was employed as an engineer on a tug
boat and some of his duties caused him some problems, depending on
the nature of the activity. In general, the more strenuous the
activity and the longer he had to do it, the more problems he had.
The severity of these problems could not be quantified. Pain was
visibly manifested on range of motion testing of the back. In
particular he was noted to have some mild pain on left lateral
bending. The examiner saw no evidence in the condition of the skin
to indicate disuse.

The examiner noted the veteran had no other medical problems
impacted upon the back except that he had a tender area where he
had an epidural anesthetic agent while in the service. This was
felt to be part and parcel of the same condition as this epidural
injection was one of three which was given to him in order to
attempt to alleviate his back pain. The magnetic resonance imaging
(MRI) described disc desiccation and broad-based central and left
sided disc protrusion at L5-S1. There was no foraminal or central
canal stenosis.

5 - 

An independent neurological examination of the veteran for VA
compensation purposes was conducted in September 1998. The veteran
complained of numbness and weakness in the legs. He reported
employment as a coastal towing engineer. He tried to avoid lifting,
bending, and stooping even though his job involved much of this
activity.

On examination no spasm was noted in the low muscles. There was
some giveaway weakness of both lower extremities mainly in the
hamstring muscles. Deep tendon reflexes were +2/4 bilaterally.
There was generalized decreased sensation to light touch, pinprick,
cold and vibratory sense in both feet although more was noted on
the left. An electromyographic electrical nerve conduction study of
both lower extremities was unremarkable. The examiner recorded that
the veteran had documented HNP at L5-S1 with intermittent radicular
pain and/or numbness in the left L5-S1 dermatome. Over the past two
months the veteran had developed symptoms down the right leg as
well.

The examiner noted there was some diffuse sensory changes in both
feet, more on the left side, primarily in the L5-S1 dermatome.
There was some giveaway weakness of both hamstring muscles that the
examiner did not believe was clinically significant. The sensory
disturbance also seemed more generalized in the feet rather than
focal. The examiner noted he did not see any specific weakened
movement, excess fatigability or incoordination. There were no
subjective complaints of pain, and no muscle atrophy. The examiner
noted he did not see any other medical problems that have an impact
on the functional capacity of the service-connected low back
disability.

Criteria

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4.

- 6 -

The percentage ratings contained in the Rating Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and their residual conditions in
civil occupations. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1
(1999).

In a claim for a greater original rating after an initial award of
service connection, all of the evidence submitted in support of the
appellant's claim is to be considered. In initial rating cases,
separate ratings can be assigned for separate periods of time based
on the facts found, a practice known as "staged" ratings. Fenderson
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. 4.2 (1999).

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1999).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

When an unlisted condition is encountered it will be permissible to
rate under a closely related disease or injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely analogous. Conjectural analogies will be
avoided, as will the use of analogous ratings for conditions of
doubtful diagnosis, or for those not fully supported by clinical
and laboratory findings. Nor will ratings assigned to organic
diseases and injuries be assigned by analogy to conditions of
functional origin. 38 C.F.R. 4.20.

The inquiry into disability evaluations centers on the ability of
the body or system in question to function in daily life, with
specific reference to employment. 38 C.F.R. 4.10.

7 -

In considering the residuals of injury, it is essential to trace
the medical-industrial history of the disabled person from the
original injury, considering the nature of the injury and the
attendant circumstances, and the requirements for, and the effect
of, treatment over past periods, and the course of the recovery to
date. 38 C.F.R. 4.41.

The provisions of 38 C.F.R. 4.40 state that the disability of the
musculoskeletal system is primarily the inability, due to damage or
infection in parts of the system, to perform the normal working
movements of the body with normal excursion, strength, speed,
coordination, and endurance. According to this regulation, it is
essential that the damage, and the functional loss, with respect to
these elements. In addition, the regulations state that the
functional loss may be due to pain, supported by adequate pathology
and evidenced by the visible behavior of the claimant undertaking
the motion. Weakness is as important as limitation of motion, and
a part which becomes painful on use must be regarded as seriously
disabled. 38 C.F.R. 4.40 (1999).

The provisions of 38 C.F.R. 4.45 state that when evaluating the
joints, inquiry will be directed as to whether there is less
movement than normal, more movement thin normal, weakened movement,
excess fatigability, incoordination, and pain on movement. 38
C.F.R. 4.45.

With any form of arthritis, painful motion is an important factor
of disability. The intent of the Rating Schedule is to recognize
painful motion with joints or periarticular pathology as productive
of disability. It is the intention to recognize actually painful,
unstable, or malaligned joints, due to healed injury, as entitled
to at least the minimum compensable rating for the joint. The
joints involved should be tested for pain on both active and
passive range of motion, in weight-bearing and nonweight-bearing
and, if possible, with the range of the opposite undamaged joint.
38 C.F.R. 4.59.

8 - 

The United States Court of Appeals for Veterans Claims (Court) has
held that diagnostic codes predicated on limitation of motion do
not prohibit consideration of a higher rating based on the
functional loss due to pain on use or due to flare-ups under 38
C.F.R. 4.40, 4.45, 4.59. Johnson v. Brown, 9 Vet. App. 7 (1997) and
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Therefore, consideration of an increased evaluation based on
functional loss due to pain or due to flare-ups with limitation of
motion of the lumbar spine is proper. The VA General Counsel in a
precedent opinion has held that diagnostic code 5293 which
addresses intervertebral disc syndrome, the diagnostic code under
which the RO has rated the veteran's low back disability, involves
loss of range of motion and that consideration of 38 C.F.R. 4.40,
4.45 are applicable. VAOPGCPREC 36-97.

Ratings shall be based as far as practicable, upon average
impairments of earning capacity with the additional proviso that
the Secretary shall from time to time readjust this schedule of
ratings in accordance with experience. To accord justice,
therefore, to the exceptional case where the schedular evaluations
are found to be inadequate, the Chief Benefits Director or the
Director, Compensation and Pension Service, upon field station
submission, is authorized to approve on the basis of the criteria
set forth in this paragraph an extra-schedular evaluation
commensurate with average earning capacity impairment due
exclusively to the service-connected disability or disabilities.
The governing norm in these cases is: A finding that the case
presents such an exceptional or unusual disability picture with
such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

9 - 

When, after consideration of all the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(1999).

Analysis

Initially, the Board notes that the veteran's claim for an initial
evaluation in excess of 20 percent for his low back disability is
well grounded within the meaning of 38 U.S.C.A. 5107(a); that is,
a plausible claim has been presented. Murphy v. Derwinski, 1 Vet.
App. 78 (1990).

In general, an allegation of increased disability is sufficient to
establish a well grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). The veteran's
contentions concerning the severity of his low back disability
(that are within the competence of a lay party to report) are
sufficient to conclude that his claim for an increased evaluation
for that disability is well grounded. King v. Brown, 5 Vet. App. 19
(1993).

The Board is also satisfied that as a result of the March 1998
remand of the case to the RO for further development and
adjudicative action, all relevant facts have been properly
developed to their full extent and that VA has met its duty to
assist. Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v.
Derwinski, 1 Vet. App. 519 (1991). In this regard, the Board notes
that the veteran was given the opportunity to submit additional
evidence in support of his appeal. He was afforded the benefit of
special orthopedic and neurological examinations. The Board is
unaware of any other medical evidence that has not already been
requested and/or obtained which is pertinent to the veteran's
appeal. Accordingly, the Board finds that the veteran's claim is
ready for appellate review at this time and that no further
assistance to the veteran is warranted.

10 -

The RO has assigned a 20 percent evaluation for the veteran's low
back disability rated as herniated nucleus pulposus with radicular
pain and hypoesthesia in the L5-S1 dermatome under diagnostic code
5293 of the VA Schedule for Rating Disabilities.

The current 20 percent evaluation contemplates not more than
moderate intervertebral disc syndrome with recurring attacks. For
the next higher evaluation of 40 percent, diagnostic code 5293
requires severe intervertebral disc syndrome productive of
recurring attacks with intermittent relief. The Board is of the
opinion that the most recent examinations of record, both
orthopedic and neurologic, raise a question as to which of two
evaluations would more properly classify the severity of the
veteran's low back disability. 38 C.F.R. 4.7.

In this regard the Board notes that the veteran has continued to
suffer from low back pain which is exacerbated by activity, and
while it previously involved radiation of symptoms to the left
lower extremity, it was most recently reported to involve the right
lower extremity as well. This fact in and of itself is reflective
of a further deterioration in his basic underlying pathology. The
record shows that performance of his duties as an engineer on a tug
boat also exacerbates his pain.

The September 1998 VA special orthopedic examination report shows
that pain was visibly manifested on range of motion of the back.
The range of motion studies obtained on this examination also raise
a question as to whether they can overall be considered moderate or
severe.

As the evidentiary record has raised a question as to which of two
evaluations would more properly classify the severity of the
veteran's low back disability, the Board finds that the higher
evaluation, or 40 percent under diagnostic code 5293, must be
assigned with application of pertinent governing criteria. 38
C.F.R. 4.7.

In considering the potential application of the various provisions
of 38 C.F.R. Parts 3 and 4 (1999), whether or not they were raised
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App.
589 (1991), the Board has also considered whether the assignment of
separate evaluations under the additional diagnostic codes for
rating the lumbar spine is warranted and whether consideration of
the principles set out in DeLuca v. Brown, 8 Vet. App. 202 (1995)
is warranted.

First, the Board notes that pyramiding, that is the evaluation of
the same disability, or the same manifestations of a disability,
under different diagnostic codes, is to be avoided when rating a
veteran's service-connected disabilities. 38 C.F.R. 4.14. It is
possible for a veteran to have separate and distinct manifestations
from the same injury which would permit rating under several
diagnostic codes.

The critical element in permitting the assignment of several
ratings under various diagnostic codes is that none of the
symptomatology for any one of the conditions is duplicative or
overlapping with the symptomatology of the other condition. See
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this instance, diagnostic code 5293 contemplates consideration
of limitation of motion, see VAOPGCPREC 36-97. Evaluation of such
symptomatology under diagnostic codes 5292 or 5295 in addition to
evaluation under diagnostic code 52@)3 would thus clearly
constitute pyramiding, compensating the veteran for identical
manifestations under different diagnoses. See Esteban.

Diagnostic code 5292 contemplates limitation of motion of the
lumbar spine and permits a maximum evaluation of 40 percent for
severe limitation of motion. Diagnostic code 5295 contemplates
lumbosacral strain which when severe permits a maximum evaluation
of 40 percent. There is no competent evidence of separate and
distinct symptomatology resulting from the veteran's low back
disability to warrant assignment of separate ratings.

12 -

The Board acknowledges that a higher disability evaluation is
available under the schedule for rating disabilities of the spine.
For example, under 38 C.F.R. 4.71a, diagnostic code 5286,
pertaining to lumbar ankylosis, a 100 percent evaluation is
warranted for complete bony fixation of the spine at an unfavorable
angle, with marked deformity and involvement of major joints, and
a 60 percent evaluation is warranted for ankylosis at a favorable
angle. Id. Ankylosis is defined as immobility and consolidation of
a joint due to disease, injury, or surgical procedure. See Lewis v.
Derwinski, 3 Vet. App. 259 (1992).

As the veteran's spine is not ankylosed, application of 38 C.F.R.
4.71a, diagnostic code 5286 (1999) is not for application. The same
may be said for diagnostic code 5289 pertaining to unfavorable
ankylosis of the lumbar spine for which a 60 percent evaluation may
be assigned. 38 C.F.R. 4.71a; Diagnostic Code 5289 (1999).

The Board also notes 38 C.F.R. 4.71a, diagnostic code 5285 (1999),
which pertains to residuals of vertebral fractures. Under that
code, a 100 percent evaluation is warranted with cord involvement,
where the veteran is bedridden, or where he requires long leg
braces. Lesser involvement is evaluated based on limited motion or
nerve paralysis. A 60 percent evaluation is warranted when there is
no cord involvement, but there is abnormal mobility requiring the
use of a neck brace/jury mast.

The competent medical evidence in this case does not show that the
veteran suffered any cord involvement, nor does such evidence show
that he is bedridden, requiring long leg braces, has abnormal
mobility or requires the use of a neck brace. Thus, an increased
evaluation under diagnostic code 5285 is not warranted. The Board
further notes that diagnostic code 5285 states that in cases where
lesser residuals are rated in accordance with definite limited
motion or muscle spasm, a 10 percent evaluation should be added for
demonstrable deformity of a vertebral body. The claims file is
absent competent evidence of such deformity to warrant the
assignment of an additional 10 percent evaluation under diagnostic
code 5285.

- 13 - 

Returning to consideration of an increased evaluation for the
veteran's low back disability under the diagnostic code applied;
that is, 5293, the Board notes that the currently granted 40
percent evaluation is not the maximum schedular evaluation. This
code provides for a 60 percent evaluation where there is evidence
of a pronounced condition, with persistent symptoms compatible with
sciatic neuropathy with characteristic pain and demonstrable muscle
spasm, absent ankle jerk, or other neurologic findings appropriate
to the site of the diseased disc, with little intermittent relief.
38 C.F.R. 4.71a.

In this case, the evidentiary record, particularly the September
1998 special neurological examination of the veteran is negative
for any competent evidence of pronounced intervertebral disc
syndrome with manifestations as set out above.

With respect to DeLuca, the Court held that where evaluation is
based on limitation of motion, the question of whether pain and
functional loss are additionally disabling must be considered. 38
C.F.R. 4.40, 4.45, 4.59. The Court has held that where a diagnostic
code is not predicated on a limited range of motion alone, the
provisions of 38 C.F.R. 4.40, 4.45, with respect to pain, do not
apply. Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Moreover, it has been held that consideration of functional loss
due to pain is not required when the current rating is the maximum
disability rating available for limitation of motion. Johnston v.
Brown, 10 Vet. App. 80, 85 (1997). The veteran, as discussed above,
is not in receipt of the maximum schedular evaluation of 60 percent
assignable under diagnostic code 5293.

The VA Office of the General.Counsel has issued a precedent opinion
that appears to mandate such consideration in connection with
evaluation under 38 C.F.R. 4.71a, diagnostic code 5293, held to be
based on limitation of motion, even where the veteran is in receipt
of the maximum percentage under the diagnostic codes pertaining to
limitation of motion. See VAOPGCPREC 36-97. The veteran is in
receipt of the maximum evaluation of 40 percent under diagnostic
codes 5292 and 5295.

- 14 -

In this instance, the veteran has not demonstrated any additional
significant functional loss to warrant an increased evaluation
based on 38 C.F.R. 4.40, 4.45, 4.59. The current 40 percent
evaluation assigned contemplates limitation of motion, and pain
associated with weakness and fatigability resulting from
musculoskeletal impairment. The veteran currently evidences no
additional manifestations not contemplated by the above, such as
atrophy, incoordination, swelling or deformity.

Again, the preponderance of the competent medical evidence reflects
consideration of the veteran's complaints of pain, weakness and
fatigability by medical professionals. The granted 40 percent
evaluation already contemplates severe symptomatology under
diagnostic codes 5292, 5293, and 5295.

The Board finds extremely probative the opinions expressed by the
orthopedic and neurologic examiners in 1998. In September 1998 the
orthopedic examiner reported he did not see any definite excess
fatigability or incoordination.

In September 1998 the neurologic examiner did mention giveaway
weakness of both hamstring muscles which he did not believe was
clinically significant. He did not see any weakened movement,
excess fatigability, incoordination, or muscle atrophy. The Board
notes that degenerative arthritis per se has not been demonstrated
on special diagnostic study such as MRI. Overall the examiners did
not opine that the veteran suffers additional functional loss not
contemplated in the currently granted 40 percent evaluation. Thus,
no increased rating is warranted based on additional functional
loss. 38 C.F.R. 4.40, 4.45, 4.59.

The Court has held that a separate, additional rating of 10 percent
may be assigned if the veteran's disability is manifested by a scar
that is poorly nourished with repeated ulceration, or a scar that
is tender and painful on objective demonstration. A separate
evaluation may also be assigned for a scar that is otherwise
causative of limitation of function on part affected. 38 C.F.R.
4.118; Diagnostic Codes 7803, 7804, 7805 (1999); Esteban v. Brown,
6 Vet. App. 259 (1994).

- 15 -

In the current case, the Board notes that when examined by the VA
orthopedic physician in September 1998, the veteran was found to
have a tender area on his back where he had had an epidural
anesthetic agent while in service. The examiner specifically
identified this tender area as "part and parcel" of the same
epidural injection which was one of three given in service in order
to alleviate back pain.

The Board finds that this tender area of the veteran's back is not
unlike a tender scar or tender scarring. Application of the
criteria for assignment of a disability evaluation by analogy under
38 C.F.R. 4.20 permits the Board to assign a separate 10 percent
evaluation for the area of tenderness in the back secondary to
application of an epidural anesthetic agent in service to alleviate
back pain. 38 C.F.R. 4.20, 4.118; Diagnostic Code 7804.

As the Board noted earlier, the veteran appealed the initial grant
of service connection for his low back disability rated as 20
percent disabling. The Board is of the opinion that due to the
veteran's complaints of chronic back pain recorded when he was
first examined by VA, on private examination, at the RO hearing,
and on the most recent examinations of record, the granted 40
percent evaluation should be effective as of the actual date of the
grant of service connection; that is, May 18, 1994. The same may be
said for the granted separate compensable evaluation of 10 percent
for the tender area of the back, site of an epidural anesthetic
agent. Accordingly, the Board finds no basis for assignment of
"separate" ratings pursuant to Fenderson, supra.

The Court has held that the Board is precluded by regulation from
assigning an extraschedular rating under 38 C.F.R. 3.321(b)(1) in
the first instance. Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to seek all issues that are
reasonably raised from a liberal reading of documents or testimony
of record and to identify all potential theories of entitlement to
a benefit under the law or regulations.

- 16 -                                                            

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified
that it did not read the regulation as precluding the Board from
affirming an RO conclusion that a claim does not meet the criteria
for submission pursuant to 38 C.F.R. 3.321(b)(1), or from reaching
such conclusion on its own.

In the veteran's case at hand, the Board notes that the RO provided
the veteran the criteria for assignment of an extraschedular
evaluation, and obviously considered their application even though
they were not discussed at length.

The Court has further held that the Board must address referral
under 38 C.F.R. 3.321(b)( 1) only where circumstances are presented
which the VA Under Secretary for Benefits or the Director of the VA
Compensation and Pension Service might consider exceptional or
unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to be
unusual or exceptional in nature as to warrant referral of his case
to the Director or Under Secretary for review for consideration of
extraschedular evaluation under the provisions of 38 C.F.R.
3.321(b)(1). In this regard the Board notes that the veteran's low
back disability has not required frequent inpatient care. While his
job duties precipitate increased symptomatology, the low back
disability has not been shown to markedly interfere with
employment. In this regard, the veteran has maintained gainful
employment and there is no evidence of frequent loss of time due to
the disabling manifestations of the low back disability. The low
back disability has not markedly interfered with employment.

The current schedular criteria associated with the granted 40
percent evaluation and separate compensable evaluation of 10
percent adequately compensate the veteran for the current nature
and extent of severity of his HNP with radicular pain and
hypoesthesia in the L5-S1 dermatome. Having reviewed the record
with these mandates in mind, the Board finds no basis for further
action on this question.

17 -

ORDER

Entitlement to an initial evaluation of 40 percent for HNP with
radicular pain and hypoesthesia in the L5-S1 dermatome is granted,
subject to the governing criteria applicable to the payment of
monetary benefits.

Entitlement to a separate compensable evaluation of 10 percent for
a tender area of the back, site of an epidural anesthetic agent, is
granted, subject to the governing criteria applicable to the
payment of monetary benefits.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 18 - 



025447287   000705  803895

DOCKET NO. 98-12 176        DATE JUL 05, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Entitlement to service connection for bilateral hip disorder.

2. Entitlement to service connection for a right knee disorder.

3. Whether new and material evidence has been received sufficient
to reopen the claim of service connection for pityriasis rosea as
secondary to Agent Orange exposure.

4. Entitlement to service connection for a skin disorder (other
than pityriasis rosea) as secondary to Agent Orange exposure.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

T. Hal Smith, Counsel 

INTRODUCTION

The veteran served on active duty from August 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) from
rating determinations of the Department of Veterans Affairs (VA)
Regional Office (RO) in Houston, Texas.

During the course of the current appeal, the RO granted entitlement
to service connection for nonservice-connected pension and service
connection for post- traumatic stress disorder (PTSD). These issues
are no longer part of the current appeal.

The Board also observes that a February 1999 supplemental statement
of the case characterized the issue regarding the right knee as
whether new and material evidence had been submitted to reopen a
previously denied claim. Review of the record in this case does not
indicate that the veteran's claim for a right knee disorder has
ever been the subject of a prior final decision. Accordingly, the
Board will review this claim on a de novo basis. Such review does
not prejudice the veteran since the RO considered the claim on a de
novo basis in its rating decision and statement of the case.

2 -

The Board notes that service connection for seborrheic dermatitis
and shingles was previously denied in an unappealed rating decision
in April 1970. That decision would ordinarily be final, however, in
Nehmer v. United States Veterans Administration, the District Court
invalidated a portion of former 38 C.F.R. 3.311a, pertaining to the
adjudication of claims based on exposure to herbicides containing
dioxin, holding that the regulation was based on an incorrect
interpretation of the requirements of the Dioxin Act. Nehmer v.
United States Veterans Administration, 712 F.Supp. 1404, 1423 (N.D.
Cal. 1989). The invalidated regulation had become effective on
September 25, 1985. 50 Fed. Reg. 34, 458 (1985). The court also
voided all benefit denials made under the invalidated regulation
and remanded the matter to VA for further proceedings not
inconsistent with the court's opinion. Id, VAOPGCPREC 15-95 (1995).

The District Court subsequently clarified that it intended to
invalidate previous denials made on any basis where the disability
was subsequently found to be due to inservice exposure to
herbicidal agents. Nehmer v: United States Veterans Administration
(Nehmer II), 32 F. Supp. 2d 1175, 1183 (ND Cal. 1999).

Recent actions of the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior
to March 1, 1999) (hereinafter, "the Court") have suggested that
Nehmer may have had the effect of invalidating adjudications made
prior to the effective date of the old 38 C.F.R. 3.311a. Williams
v. West, No. 98-1491 (U.S. Vet. App. June 8, 2000) (per curiam) (en
banc) (unpublished order) (withdrawing a decision issued the same
date holding that Nehmer only applied to adjudications made during
the period when the old provisions of 38 C.F.R. 3.311 were in
effect).

In view of the District Court's decisions in Nehmer, the recent
actions of the Court in Williams, and the adoption of new laws and
regulations relative to the adjudication of claims for service
connection based on exposure to herbicidal agents including Agent
Orange, the Board will consider the veteran's claim for service
connection for a skin disorder other than pityriasis rosea on a de
novo basis. See

- 3 - 

Spencer v. Brown, 17 F.3d. 368 ( Fed. Cir. 1994) (holding that
changes creating a new basis for entitlement to a benefit require
that a previously denied claim be considered on a de novo basis).

The claim for service connection for pityriasis rosea secondary to
Agent Orange exposure was denied in 1994, subsequent to the
adoption of the new laws and regulations referable to the
adjudication of claims based on exposure to Agent Orange. The
veteran did not appeal this decision and it is final.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. A bilateral hip disorder was first demonstrated many years after
service.

3. There is no competent medical evidence of a current right knee
disorder.

4. A May 1994 rating decision by the RO denied service connection
for pityriasis rosea, claimed as due to Agent Orange exposure. The
veteran was informed of that decision and of his appellate rights
by letter of May 10, 1994. He did not appeal that decision.

5. The evidence associated with the claims file subsequent to the
May 1994 rating decision is either redundant and cumulative of
evidence previously considered, or is not probative of the issue of
service connection for a skin disorder, pityriasis rosea, claimed
as due to Agent Orange exposure.

6. The veteran has not submitted competent evidence to show a
plausible claim for service connection for a skin disorder, other
than pityriasis rosea, claimed as secondary to Agent Orange
exposure.

4 - 

CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded claim
of entitlement to service connection for a bilateral hip disorder.
38 U.S.C.A. 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded claim
of entitlement to service connection for a right knee disorder. 38
U.S.C.A. 5107(a).

3. Evidence received since the final May 1994 rating decision
wherein the RO denied service connection for a skin disorder,
pityriasis rosea, is not new and material, and the claim for
service connection is not reopened. 38 U.S.C.A. 5108, 7105(c) (West
1991); 38 C.F.R. 3.156, 20.1103 (1999).

4. The veteran's claim for service connection for a skin disorder,
other than pityriasis rosea, alleged to be secondary to Agent
Orange exposure, is not well grounded. 38 U.S.C.A. 5107(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A Bilateral Hip Disorder and a Right Knee Disorder

Preservice private records dated from 1960 to 1969 are negative for
complaints or diagnoses of hip or right knee disabilities.

The veteran's initial claim for service connection was filed
shortly after service separation in January 1970. At that time, the
veteran reported a "knee and hip ailment" from 1965 (preservice)
and also reported inservice treatment. A review of the service
medical records (SMRs) reflects inservice left knee complaints.

5 -

Inservice clinical findings were negative for a left knee disorder
as were postservice VA findings upon examination in March 1970.

The RO denied the veteran's claim for service connection for a left
knee disorder in April 1970. That issue is not a part of the
current appeal.

The Board notes that at time of separation examination in June
1969, the veteran reported he currently experienced occasional
right knee pain. This was noted to be asymptomatic at the time of
examination, however. On VA examination in March 1970, he exhibited
full range of motion with no pain, and no instability. X-ray of the
left hip in March 1970 was interpreted as negative.

Additional postservice medical records are dated 1985 through 1998.
These records primarily reflect treatment for complaints not
associated with the current appeal in the 1980s and early 1990s.
For example, the veteran was seen for left knee complaints in 1985,
alcohol abuse in 1986, and to rule out a myocardial infarction in
1990. As early as 1993, however, the veteran had right hip and
right leg complaints. Deep vein thrombophlebitis (DVT) was
diagnosed. In May 1994, the RO denied service connection for DVT as
secondary to Agent Orange exposure.

Subsequently dated records reflect that the veteran underwent a
right total hip replacement due to avascular necrosis in October
1994. The veteran gave a history at that time of progressive right
hip problems for the past 2 years. After DVT was diagnosed in the
left lower extremity in November 1994, the veteran also underwent
a left total hip replacement due to avascular necrosis in December
1995.

At a personal hearing in October 1997, the veteran provided
testimony in support of the claims on appeal. Specifically, as to
the hips and right knee, he stated that he first noted a hip
problem in 1973-1974. Hearing [Hrg.] Transcript [Tr.] at 5. The
veteran pointed out that he had had both hips replaced and had
degenerative joint disease in both joints. Tr. at 6. He also
reported that he had a right knee condition that was aggravated
during basic training. Tr. at 6. He reported continued

problems in the right knee after service resulting in surgery to
the right knee in 1985. Tr. at 8.

Additional treatment records dated through 1998 essentially reflect
treatment for disabilities other than those on appeal.

Criteria

The threshold question that must be resolved with regard to a claim
is whether the veteran has presented evidence that the claim is
well grounded. Under the law, it is the obligation of the person
applying for benefits to come forward with a well- grounded claim.
38 U.S.C.A. 5107(a). A well grounded claim is "[a] plausible claim,
one which is meritorious on its own or capable of substantiation.
Such a claim need not be conclusive but only possible to satisfy
the initial burden of 5107(a)." Epps v. Gober, 126 F.3d 1464, 1468
(Fed. Cir. 1997). Mere allegations in support of a claim that a
disorder should be service connected are not sufficient; the
veteran must submit evidence in support of the claim that would
"justify a belief by a fair and impartial individual that the claim
is plausible." 38 U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet.
App. 609, 611 (1992). The quality and quantity of the evidence
required to meet this statutory burden depends upon the issue
presented by the claim. Grottveit v. Brown, 5 Vet. App. 91, 92-93
(1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held
that, in general, a claim for service connection is well grounded
when three elements are satisfied with competent evidence. Caluza
v. Brown, 7 Vet. App. 498 (1995). First, there must be competent
medical evidence of a current disability (a medical diagnosis).
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992) Second, there must be
evidence of an occurrence or aggravation of a disease or injury
incurred in service (lay or medical evidence). Cartwright v.
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App.
465 (1994). Third, there must be a nexus between the in-service
injury or disease and the current disability (medical evidence or
the legal presumption that certain

7 - 

disabilities manifest within certain periods are related to
service). (Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown,
7 Vet. App. 359 (1995).

The Court has further held that the second and third elements of a
well-grounded claim for service connection can also be satisfied
under 38 C.F.R. 3.303(b) (1999) by (a) evidence that a condition
was "noted" during service or an applicable presumption period; (b)
evidence showing post-service continuity of symptomatology; and (c)
medical or, in certain circumstances, lay evidence of a nexus
between the present disability and post-service symptomatology. See
38 C.F.R. 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997). Alternatively, service connection may be established
under 38 C.F.R. 3.303(b) by evidence of (i) the existence of a
chronic disease in service or during an applicable presumption
period and (ii) present manifestations of the same chronic disease.
Ibid.

Also controlling in this case are decisions of the Court concerning
the types of evidence required to establish important facts. The
Court has held that a lay person can provide probative eye-witness
evidence of visible symptoms, however, a lay person can not provide
probative evidence as to matters which require specialized medical
knowledge acquired through experience, training or education.
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The Court has
further held that "where the determinative issue involves medical
causation or a medical diagnosis, competent medical evidence to the
effect that the claim is 'plausible' or 'possible' is required."
Grottveit, 5 Vet. App. at 93.

The basic framework of the law and regulations provides that
service connection may be established for a disability resulting
from disease or injury incurred in or aggravated by service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1999). A preexisting
injury or disease will be considered to have been aggravated by
active service, where there is an increase in disability during
such service, unless there is a specific findings that the increase
in disability is due to the natural progress of the disease. 38
U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306(a) (1999). Clear and
unmistakable evidence (obvious or manifest) is required to rebut
the presumption of

8 -

aggravation where the preservice disability underwent an increase
in severity during service. 38 U.S.C.A. 1153 (West 1991); 38 C.F.R.
3.303(b) (1999).

For a showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "chronic." Continuity of symptomatology is
required where the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is
not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b)
(1999).

A Bilateral Hip Disorder

There is medical evidence of post service bilateral hip problems
resulting in total hip replacements - the right hip in 1994, and
the left hip in 1995. Thus, for the purposes of establishing a
well-grounded claim, the first prong of the Caluza analysis (the
existence of a current disability) has been satisfied. The second
element of a well-grounded claim is met by the veteran's
evidentiary assertion that he sustained a hip injury in a fall in
service. This assertion must be presumed to be true for the limited
purpose of determining whether a well-grounded claim has been
presented. King v. Brown, 5 Vet. App. 19 91993).

What this record lacks is competent medical evidence of a nexus
between injury or disease in service and current disability (the
third element of a well-grounded claim). The veteran's service
records are entirely negative for hip complaints. While the veteran
reported a hip ailment at the time that he initially filed a claim,
no hip disorder was found. X-ray of the left hip in 1970 was
negative. It was many years later before additional hip complaints
were reported, and from the record, these problems were associated
with avascular necrosis and DVT. There is nothing in the record to
suggest incurrence or aggravation of any right or left hip disorder
during service. No post service hip disorder, moreover, has been
associated in any way to the veteran's military service many years
before.

9 -

In the absence of competent medical nexus evidence linking the
veteran's service to any post service hip disabilities, the claim
is not well grounded as the third prong of Caluza, supra, is not
met.

As a lay person, the veteran's assertions that his current hip
disorders are of service origin do not constitute competent nexus
evidence. See Espiritu, supra.

For the reasons and bases stated above, the veteran's claim of
entitlement to service connection for a bilateral hip disorder is
not well grounded. The benefit sought on appeal is therefore
denied.

A Right Knee Disorder

In general, and as reported above, a claim for service connection
is well grounded when three elements are satisfied with competent
evidence. First, there must be competent medical evidence of a
current disability (a medical diagnosis). Second, there must be
evidence of an incurrence or aggravation of a disease or injury in
service (lay or medical evidence). Third, there must be a nexus
between the in- service injury or disease and the current
disability (medical evidence or the legal presumption that certain
disabilities manifest within certain periods are related to
service). See Caluza, Rabideau, Brammer, Cartwright, Layno,
Grottveit, and Lathan, supra.

The Board notes that while the veteran reported occasional right
knee pain at the time of examination for separation from service in
June 1969, no chronic right knee disorder was diagnosed. Post
service records include right lower extremity complaints diagnosed
as DVT. The veteran has reported right knee surgery in 1985, but
records of this alleged procedure are not of record although the RO
sought these records. In any event, this record would not
constitute evidence of a current disability. The Board notes that
the additional treatment records do not reflect the diagnosis of
any current right knee disability. In order to satisfy the
requirement of a current disability, there must be competent
evidence of the

- 10-                                                        

disability at the time of application for service connection, as
opposed to sometime in the distant past. Gilpin v. West, 155 F.3d
1353, 1355-6 (Fed. Cir. 1998).

As reflected above, DVT in the lower extremities was diagnosed post
service, and proximate to the time of the current claim, but a knee
disability was not identified.

In the absence of clinical evidence indicating the presence of any
chronic right knee disorder, the claim for service connection is
not plausible and accordingly, not well grounded. Additionally,
there is no competent evidence of record linking any such claimed
disorder to service, either directly or through aggravation. The
Court has held that "[i]n absence of competent medical evidence of
a current disability and a causal link to service or evidence of
chronicity or continuity of symptomatology, a claim is not well
grounded." Chelte v. Brown, 10 Vet. App. 268 (1997). Accordingly,
for the reasons and bases stated above, the Board concludes that
the veteran has not submitted a well-grounded claim of entitlement
to service connection for a right knee disability. The benefit
sought on appeal is accordingly denied.

Factual Background

Skin Disorders, to include Pityriasis Rosea, as Due to Exposure to
Agent Orange

The evidence which was of record prior to issuance of the May 1994
rating decision wherein the RO denied entitlement to service
connection for pityriasis rosea is summarized briefly below.

Preservice records reflect that the veteran was seen in September
1963 for a facial rash. The impression was seborrheic dermatitis.
Treatment was to include washing of the face with surgical soap.
SMRs are negative for treatment of skin problems, but the Board
notes that the veteran was seen during his active service period in
February 1969; it a private facility for herpes zoster involving
the intrascapular nerve. This rash improved with treatment.

- 11 -

When the veteran filed his initial claim in January 1970, he
reported a scalp condition from 1967 and shingles in 1969.

Upon VA skin examination in March 1970, the veteran gave an 18
months history of scaling of the scalp, eyebrows, and external ears
with pruritus. He had been medicating himself with creams and
shampoos without relief. Examination showed marked seborrheic
dermatitis of the scalp, extending to the forehead, the eyebrows,
nasal folds and external ears.

As reported earlier, the RO denied direct service connection for
dermatitis and shingles in an April 1970 rating decision.

In June 1990, he filed a claim for service connection for residuals
of exposure to Agent Orange. In July 1990, he was informed by the
RO of pending legislation with reference to disability resulting
from having been exposed to Agent Orange.

Subsequently dated records include treatment for various
disabilities to include pityriasis rosea in February 1993.

The evidence associated with the claims file subsequent to the May
1994 rating decision wherein the RO denied entitlement to service
connection for pityriasis rosea as due to Agent Orange exposure is
reported below.

At a personal hearing in October 1997, the veteran testified that
he had a preexisting skin disorder that was worsened during service
due to Agent Orange exposure.

Records added to the claims file include private records from 1960
through 1969. These substantiate that the veteran was seen prior to
service for a skin rash and in February 1969 for herpes zoster.
These records submitted after the May 1994 denial appear to be
handwritten copies of records already considered in the previous
denial.

- 12 -

VA records dated from November 1992 through August 1996 reflect
treatment for other disabilities although dermatitis and mild
eczematous rash were noted in August 1996. An ulcerated lesion on
the left ankle was noted, and the assessment was stasis ulcer.

Criteria

New and Material Evidence

When a claim is denied by the RO, and the claimant fails to timely
appeal by filing an NOD within the one-year period following the
decision as prescribed in 38 U.S.C.A. 7105(b)(1), that decision
becomes final and the claim may not "thereafter be reopened or
allowed, except as may otherwise be provided by regulations not
inconsistent with" title 38 of the United States Code. 38 U.S.C.A.
7105(c); see also Person v. Brown, 5 Vet. App. 449, 450 (1993)
(failure to appeal an RO decision within the one-year period
renders the decision final).

The exception to these rules occurs when "new and material evidence
is presented or secured with respect to a claim which has been
disallowed, the VA shall reopen the claim and review the former
disposition of the claim." 38 U.S.C.A. 5108; see also 38 U.S.C.A.
7104(b); Spencer v. Brown, 4 Vet. App. 283, 28,6-87 (1993), affd,
17 F.3d 368 (Fed. Cir. 1994); Thompson v. Derwinski, 1 Vet. App.
251, 253 (1991); see generally Suttmann v. Brown, 5 Vet. App. 127,
135-36 (1993) (applying 5108 provisions for reopening final claims
to RO decisions rendered final by operation of 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit)
has specifically held that the Board may not consider a previously
and finally disallowed claim unless new and material evidence is
presented, and that before the Board may reopen such a claim, it
must so find. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir.
1996); see also Fulkerson v. West, 12 Vet App 268 (1999).
"Moreover, once the Board finds that no such evidence has been
offered, that is where the analysis must end." Butler v. Brown, 9
Vet. App. 167, 171 (1996).

- 13 -

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court held
that the Board must perform a two-step analysis when a veteran
seeks to reopen a final decision based on new and material
evidence. First, it must determine whether the evidence presented
or secured since the last final disallowance is "new and material."
Id. If it is, the Board must then reopen the claim and "evaluate
the merits of the veteran's claim in light of all the evidence,
both new and old." Id.; see also Evans v. Brown, 9 Vet. App. 273
(1996). In Elkins v. West, 12 Vet App 209 (1999) (en banc) the
Court held that the decision of the Federal Circuit in Hodge v.
West. 155 F.3d 1356 (Fed. Cir. 1998), required the replacement of
the two-step Manio test with a three- step test.

Under the three step test announced in Elkins, VA must first
determine whether the veteran has presented new and material
evidence under 38 C.F.R. 3.156(a) so as to have a finally denied
claim reopened under 38 U.S.C. 5108.

The provisions of 38 C.F.R. 3.156(a) define new and material
evidence as:

[E]vidence not previously submitted to agency decisionmakers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim.

Second, under the Elkins three step analysis, if new and material
evidence has been presented, immediately upon reopening the claim
VA must determine whether, based upon all the evidence of record in
support of the claim, presuming its credibility, the claim as
reopened (and as distinguished from the original claim) is well
grounded pursuant to 38 U.S.C. 5107(a). Third, if the claim is well
grounded, VA may then proceed to evaluate the merits of the claim
but only after

- 14 -

ensuring that the duty to assist under 38 U.S.C. 5107(a) has been
fulfilled. Winters v. West, 12 Vet. App. 203 (1999).

Agent Orange

Under the provisions of 38 C.F.R. 3.307(a)(6) (1999), the term
herbicide agent means a chemical in an herbicide used in support of
the United States and allied military operations in the Republic of
Vietnam during the Vietnam era.

The diseases listed at 38 C.F.R. 3.309(e) (1999) shall be service
connected if they manifest to a degree of 10 percent or more at any
time after service, except that chloracne or other acneform disease
consistent with chloracne and porphyria cutanea tarda shall have
become manifest to a degree of 10 percent for more within one year
after the last date on which the veteran was exposed to an
herbicide agent during active military, naval, or air service.

If a veteran was exposed to an herbicide agent during active
military, naval, or air service, the following diseases shall be
service-connected if the requirements of 3.307(a)(6) are met even
though there is no record of such disease during service, provided
further that the rebuttable presumption provisions of 3.307(d) are
also satisfied. Chloracne or other acneform disease consistent with
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's
lymphoma, acute and subacute peripheral neuropathy, porphyria
cutanea tarda, prostate cancer, respiratory cancers (cancer of the
lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or
mesothelioma.) The term "soft-tissue sarcoma" includes the
following: adult fibrosarcoma, dermatofibrosarcoma protuberans,
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma,
epithelioid leiomyosarcoma (malignant leiomyoblastoma),
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma
and lymphangiosarcoma), proliferating (systemic)
angioendotheliomatosis, malignant glomus tumor, malignant
hemangiopericytoma, synovial sarcoma (malignant synovioma),
malignant giant cell tumor of tendon sheath, malignant schwannoma,
including malignant schwannoma with rhabdomyoblastic
differentiation (malignant

- 15 -

Triton tumor), glandular and epithelioid malignant schwannomas,
malignant mesenchymoma, malignant granular cell tumor, alveolar
soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of
tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital
and infantile fibrosarcoma, malignant ganglioneuroma

For purposes of this section, the term acute and subacute
peripheral neuropathy means transient peripheral neuropathy that
appears within weeks or months of exposure to an herbicide agent
and resolves within two years of the date of onset.

If a veteran had service in Vietnam during the Vietnam era and
develops a disease enumerated in 38 U.S.C.A.1116 (West 1991 & Supp.
2000); or 38 C.F.R. 3.309(e) (1999), it is presumed that he was
exposed to Agent Orange or other herbicide agents while in Vietnam.
In such a case, no evidence is necessary to satisfy the direct
incurrence or nexus prongs of the Caluza test for a well-grounded
claim. McCartt v. West, 12 Vet. App. 164, 168 (1999).

The United States Court of Appeals for the Federal Circuit has
determined that the Veteran's Dioxin and Radiation Exposure
Compensation Standards (Radiation Compensation) Act, Pub. L. No.
98-542, 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a
veteran from establishing service connection with proof of actual
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
The rationale employed in Combee also applies to claims based on
exposure to Agent Orange. Brock v. Brown, 10 Vet. App. 155, 160
(1997). However, competent evidence of service incurrence and nexus
between current disability and herbicide exposure is required.
McCartt v. West.

Analysis

Pityriasis Rosea

The veteran did not submit a notice of disagreement with the May
1994 determination wherein the RO denied the veteran's claim for
service connection for

16 -

pityriasis rosea. Accordingly, that decision is final. The
question, then, is whether new and material evidence has been
submitted to reopen the claim.

The medical records that have been added to the record are in part
copies of previously considered records. Other records show
treatment for the previously noted pityriasis rosea. As such these
records are cumulative of evidence previously considered and are
not new.

At his personal hearing in October 1997, the veteran merely
reiterated his contention that service connection was warranted for
a skin disorder as a condition that was the result of inservice
exposure to herbicides or that his skin disorder preexisted service
and was aggravated therein. Since this contention was previously
considered, the hearing testimony and contentions are also
cumulative and not new.

In light of the foregoing, the Board must conclude that the veteran
has not submitted "new" evidence. In view of this finding, the
Board will not reach the question of whether the veteran has
submitted material evidence. Maggitt v. West, 202 F.3d 1370 (Fed.
Cir. 2000) (holding that the question of materiality is reached
only after a finding that the veteran has submitted new evidence).

As new and material evidence has not been submitted, the claim for
service connection for pityriasis rosea, claimed as secondary to AO
exposure, is not reopened and remains denied. Butler v. Brown, 9
Vet. App. at 171.

A Skin Disorder (Other Than Pityriasis Rosea)

The veteran has the burden of submitting evidence sufficient to
justify a belief by a fair and impartial individual that the claim
is well grounded. Tirpak, supra. If he has not presented a well-
grounded claim, then the appeal must fail and there is no duty to
assist him further in the development of the claim. 38 U.S.C.A.
5107(a); Murphy, supra.

- 17 -

The veteran asserts that he has a skin disorder secondary to
exposure to Agent Orange during service in Vietnam. The skin
conditions for which the veteran has been diagnosed, are not
subject to presumptive service connection under the above cited
laws and regulations. The legal authority on presumptive service
connection for Agent Orange diseases is of no benefit to the
veteran in establishing service, as all post service skin disease
diagnosed, are not subject to the presumption.

Under the circumstances, for his claim to be well grounded he would
have to submit competent medical evidence of causality, linking his
current skin problems to Agent Orange exposure or other incidents
of service. Darby v. Brown, 10 Vet. App. 243 (1997); Caluza, supra.
The veteran has also failed to submit any competent evidence
linking any of the currently diagnosed skin disorders to Agent
Orange exposure in service.

SMRs show only an acute and transitory episode of herpes zoster
involving the intrascapular nerve in 1969. This condition
reportedly improved with treatment. Post service examination in
1970 showed marked seborrheic dermatitis and more recently (in the
1990s) the veteran has been treated for dermatitis and mild eczema.
There is, however, no competent evidence linking the currently
diagnosed conditions to a disease or injury in service. Accordingly
the veteran's claim for service connection cannot be well grounded
on a direct basis.

In the absence of competent medical evidence of nexus, as discussed
above, the veteran's claim for service connection for a skin
disorder, other than pityriasis rosea, claimed as secondary to
Agent Orange exposure, is implausible and must be denied as not
well grounded.

ORDER

Entitlement to service connection for a bilateral hip disorder is
denied.

Entitlement to service connection for a right knee disorder is
denied.

- 18 -

The veteran not having submitted new and material evidence to
reopen a claim for service connection for pityriasis rosea as
secondary to Agent Orange exposure is denied.

Entitlement to service connection for a skin disorder (other than
pityriasis rosea) as secondary to Agent Orange exposure is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

19 -



